DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
1.  Restriction to the subject matter of the following groups is required under 35 U.S.C. §121, where this application contains claims directed to the following patentably distinct species of inventions: 
I. Species I subject matter (claims 1-8) drawn to a trading platform network for rarities, classified in G06Q40/04.
II. Species II subject matter (claim 9) drawn to a robo-rarity trading support system, classified in G06Q40/04.
III. Species III subject matter (claims 10-14) drawn to a rarities trading exchange tool kit, classified in G06Q40/04. 
IV. Species IV subject matter (claims 15-19) drawn to a raritybit, classified in G06Q40/04. Examiner also notes that claims 15-19 of Species IV are not directed to a process, machine, manufacture or composition matter (the claims are not statutory under 101).

2.  The species are independent or distinct because they are drawn to subject matter that does not exclusively overlap. In addition, these species are not obvious variants of each other based on the current record.  For example, at a minimum: 
At least one limitation of Species I claims: (e.g., an online merchandising convergence) is not required by Species II claims or Species III claims or Species IV claims; 
At least one limitation of Species II claims: (e.g., a smart data compiler) is not required by Species I claims or Species III claims or Species IV claims; 
At least one limitation of Species III claims: (e.g., a trading network and a rarity system) is not required by Species I claims or Species II claims or Species IV claims; and 
At least one limitation of Species IV claims: (e.g., having the capacity to be bought and sold in fractional shares over a set period of asset holding time) is not required by Species I claims or Species II claims or Species III claims.

3.  Applicant is required under 35 U.S.C. §121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  There currently is no generic claim. 

4.  There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply, since there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply (see e.g., MPEP §808.02): 
 (a) The inventions have acquired a separate status in the art in view of their different classification;
(b) The inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
(c) The inventions require a different field of search (for example, employing different text search string queries or search strategies based on differing claim scope);
(d) The prior art applicable to one invention are not be applicable to another invention in the restriction; 
(e) The inventions are likely to raise different non-prior art issues under 35 U.S.C. §101 and/or 35 U.S.C. §112(b), or pre-AIA  112, 2nd paragraph. 

5.  Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 C.F.R. §1.143) and (ii) identification of the claims which encompass the elected species or grouping of patentably indistinct species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election. 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 C.F.R. §1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. §103 or pre-AIA  35 U.S.C. §103(a) of the other species. 

6.  Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species that depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 C.F.R. §1.141. 

7.  Applicant is reminded that upon the cancellation of claims to a non-elected species, the inventorship must be corrected in compliance with 37 C.F.R. §1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  A request to correct inventorship under 37 C.F.R. §1.48(a) must be accompanied by an application data sheet in accordance with 37 C.F.R. §1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 C.F.R. §1.17(i). 


Conclusion
8.      		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liz Nguyen whose telephone number is (571) 272-5414. The examiner can normally be reached on Monday to Friday 8:00 A.M to 5:00 P.M.
    		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja, can be reached on (571) 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LIZ P NGUYEN/
Examiner, Art Unit 3696 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696